DETAILED ACTION
This communication is in response to the RCE amendment filed 11/04/2020.
Claims 1, 9 and 15 have been amended.
Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
(A)	Applicant’s arguments, see remarks, filed 11/04/2020, with respect to the rejection of claims 1-2, 9-10 and 15-16 under 35 U.S.C. § 103 as being unpatentable over Mohaisen et al (U.S. Pub. 2015/0244733 A1), in view of Yuan et al. (U.S. Pat. 10,296,743 B2) have been fully considered and are persuasive in light of the amendments made to the independent claims.  Therefore, the rejection of claims 1-2, 9-10 and 15-16 under 35 U.S.C. § 103 has been withdrawn. 
(B)	Applicant’s argument with respect to the dependent claims 3-8, 11-14 and 17-20 under 35 U.S.C. § 103 as being unpatentable over Mohaisen and Yuan in view of § 103 has been withdrawn

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance.
Upon further search and consideration, claim 1 is allowed because the closest prior art made of record considered pertinent to applicant's disclosure, neither alone or in combination, discloses:
A method for obtaining a virus library comprising a sample set corresponding to a respective malicious installation package that further includes:
(i) extracting features from both a main program file and a global configuration file of each sample, and 
(ii) subsequently deleting the target features from sample features by extracting a respective group of first sample features from a main program file of each sample or a respective group of second sample features from a global configuration file of each sample ... and updating the plurality of groups of sample features by deleting the at least one group of target features from the plurality of groups of sample features. 
The closest prior art discloses the following: 
Sinclair et al. (US Pat. 8,874,579 B2) discloses systems and methods for collecting and analyzing data about computer files by extracting attribute data from binary samples and identifying relationships between samples based on associations 

Singh et al. (US Pat. 9,690,933 B1) discloses a computer threat protection framework that continuously updates a classification engine to better recognize the presence of malicious software and/or exploits within sets of analyzed objects and a training engine to issue alerts based on one or more parameters that can be used to update a predictive behavior model.  Singh does not explicitly disclose extracting a respective group of first sample features from a main program file of each sample or a respective group of second sample features from a global configuration file of each sample ... updating the plurality of groups of sample features by deleting the at least one group of target features from the plurality of groups of sample features in the precise manner disclosed by the Applicant’s invention.

Satish et al. (US Pub. 2014/0201208 A1) discloses a method and system for establishing a set of samples containing labeled and unlabeled samples for classification wherein the labeled and unlabeled samples are clustered together based on similarity of the gathered values of the selected subset of features to produce a set of clusters, each cluster having a subset of samples from the set of samples.  Satish 

Claim 9 discloses a computer system comprising a memory and a data processor for processing method steps that are substantively similar in scope to the invention of claim 1.  Claim 9 is therefore allowed for the same reasons outlined in the reasons for allowance of claim 1 above.

Claim 15 discloses a non-transitory computer-readable storage medium storing processor executable instructions, that when executed perform steps that are substantively similar in scope to the invention of claim 1.  Claim 15 is therefore allowed for the same reasons outlined in the reasons for allowance of claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994.  The examiner can normally be reached on 8:30am - 5:00pm.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELICIANO S. MEJIA/
Examiner
Art Unit 2492




/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492